Per Curiam.
The record in this cause is incomplete in that it fails to show:
1. The amended application of Mary Morse upon which the cause was tried in the court below.
2. Exhibit “C” of Mary Morse, being an abstract of title of the uplands lying between the county road and the meander line shown between the letters D and E upon Ely and Maylor’s Exhibit 1.
If the counsel for the respective parties will stipulate to supply the record in the particulars above mentioned, and cause said record to be supplied by filing the omitted part with the clerk of this court before the 15th day of October, 1899, the case will be taken for further consideration, otherwise the same will stand affirmed.
3. Ely and Maylor’s Exhibit 3, being certified copy of deed from Jerome Ely and wife to J. R. and J. H. Maylor.